DETAILED ACTION
This action is in response the communications filed on 11/15/2021 in which claims 1, 5, 10, 12, 14, 16, and 18 are amended and therefore claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities: 
In claim 10 line 9, “receiving, at a contextual model, a second set of action data…” should be “receiving, at the contextual model, a second set of action data…”
In claim 10 line 15, “executing a mapping function to identify that the second set of conditions match the first set of conditions …” should be “executing the mapping function to identify that the second set of conditions match the first set of conditions …”

Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 -17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In regard to claim 1,
Step 1:  Is the claim to a process, machine, manufacture, or composition of matter? 
claim 1 recites a system comprising one or more storage media and one processor, and therefore is a machine, which is a statutory category of invention.

Step 2A, prong 1: Does the claim recite an abstract idea, law of nature or natural phenomenon? 
Yes, claim 1 recites “... execute a contextual modeling function to develop one or more action profiles for the user of the one or more applications; … execute a mapping function to identify a difference in the one or more action profiles and the additional action data; and generate one or more suggestions for the user of the one or more applications based on the identified difference in the one or more action profiles and the additional action data.” 
	The limitation of developing action profiles for a user, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, and therefore is a mental process. That is, collecting information associated with a user is an observation or evaluation that can be performed in the human mind.
The limitation of identifying a difference between action profiles and the additional action data, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, and therefore is a mental process. That is, identifying differences between two sets encompasses an observation or evaluation that can be performed in the human mind.
The limitation of generating suggestions based on the difference, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, and therefore is a mental process. That is, generating suggestions based on the difference encompasses a judgement or opinion that can be performed in the human mind.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the mental processes of abstract ideas. Accordingly, the claim 1 recites an abstract idea.

Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
No, the judicial exception is not integrated into a practical application. In particular, claim 1 recites “storage media, program instructions and processor.”

Claim 1: The use of “storage media, program instructions and processor” amounts to an attempt to generally link the use of a judicial exception to a computer technological environment or field of use - see MPEP 2106.05(h).
 
Both of the limitations of “receiving, at a contextual model, action data / additional data and its conditions / additional conditions from applications, where the action created by a user includes an activity, task, or event,” as a whole, represent data gathering. A step of gathering data for use in a claimed process is a pre-solution activity, therefore both of the receiving steps are insignificant extra-solution activities – see MPEP 2016.05(g).

Accordingly, these additional elements do not provide a meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea. The claim 1 as a whole, considering all additional elements both individually and in combination, is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
No, the claim 1 does not recite additional elements that amount to an inventive concept (significantly more) than the recited judicial exception. 
Claim 1:  These additional elements, as explained above: “storage media, program instructions and processor” are generally linking the use of a judicial exception to a computer environment; the receiving steps are insignificant extra-solution activities. 

Further, the following limitations are well-understood, routine and conventional (WURC):
“receive… action data and… conditions…” is receiving or transmitting data over a network – see MPEP 2106.05(d).  
“receive additional action data and… additional conditions…” is receiving or transmitting data over a network – see MPEP 2106.05(d). 

Accordingly, considering the claim as a whole and the additional elements both individually and in combination, do not provide significantly more than the abstract idea. These independent claims are not patent eligible.

In regard to claim 10,
Step 1:  Is the claim to a process, machine, manufacture, or composition of matter? 
 Yes, claim 10 recites a method, and therefore is a process, which is a statutory category of invention.

Step 2A, prong 1: Does the claim recite an abstract idea, law of nature or natural phenomenon? 
Yes, claim 10 recites “... (1) executing a contextual modeling function to determine that when the first set of conditions exist, the first set of action data exists for the first set of conditions; 
… (2) executing a mapping function to determine that the second action created by the user matches the first action created by the user; 
(3) in response to determining that the second action created by the user matches the first action created by the user, executing a mapping function to identify that the second set of conditions match the first set of conditions; 
(4) executing the mapping function to determine whether the second set of action data matches the first set of action data; and 
(5) when it is determined that the second set of action data does not match the first set of action data, generating one or more suggestions for the user of the one or more applications based on a difference between the second set of action data and the first set of action data.” 
	(1) The limitation of determining when a set of conditions exist, the set of action data exists, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, and therefore is a mental process. That is, checking if certain conditions are met, the corresponding data exist encompasses an observation or evaluation that can be performed in the human mind.
(2) The limitation of determining that the second action matches the first action, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, and therefore is a mental process. That is, identifying if two sets of actions match encompasses an observation or evaluation that can be performed in the human mind.
(3) The limitation of responding to determining that the second action matches the first action and identifying that the second set of conditions match the first set of conditions, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, and therefore is a mental process. That is, identifying if two sets of actions match and identifying if two sets of conditions match encompasses an observation or evaluation that can be performed in the human mind.
(4) The limitation of determining whether the second set of action data matches the first set of action data, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, and therefore is a mental process. That is, determining if two sets of action data match encompasses an observation or evaluation that can be performed in the human mind.
(5) The limitation of when two sets of action data do not match, generating suggestions based on the difference, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, and therefore is a mental process. That is, determining if two sets of action data match or do not match encompasses an observation or evaluation that can be performed in the human mind, and generating suggestions based on the difference encompasses a judgement or opinion that can be performed in the human mind.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the mental processes of abstract ideas. Accordingly, the claim 10 recites an abstract idea.

Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
No, the judicial exception is not integrated into a practical application.

Claim 10: Both of the limitations of “receiving a 1st and 2nd sets action data and 1st and 2nd conditions from applications used to create an action by a user during 1st and 2nd time period respectively, where the action includes one of an activity, task and event” as a whole, represent data gathering. A step of gathering data for use in a claimed process is a pre-solution activity, therefore both of the receiving steps are insignificant extra-solution activities – see MPEP 2016.05(g).

Accordingly, these additional elements do not provide a meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea. The claim 10 as a whole, considering all additional elements both individually and in combination, is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
No, the claim 10 does not recite additional elements that amount to an inventive concept (significantly more) than the recited judicial exception. 

Claim 10:  Further, the following limitations are well-understood, routine and conventional:
“receiving a first set action data and… a first set of conditions… a first time period” is receiving or transmitting data over a network – see MPEP 2106.05(d). 
“receiving a second set action data and… a second set of conditions… a second time period” is receiving or transmitting data over a network – see MPEP 2106.05(d). 

Accordingly, considering the claim as a whole and the additional elements both individually and in combination, do not provide significantly more than the abstract idea. These independent claims are not patent eligible.

Dependent claim 2 recites “conditions include… a location, a time, a date, a method of entering an action, an application used to create an action, people associated with an action, and a repetition of an application used to create an action.” This is more specifics of data gathering, therefore receiving more specific data of conditions is an insignificant extra-solution activity. 

Dependent claim 3 recites “… action profiles comprise the action data and the one or more conditions.” This is more specifics of storing/saving user information to a database. There is no indication in the claim with regard to the improvements to the functioning of a computer and no improvement in the database’s functionality – see MPEP 2106.05(a).

Dependent claim 4 recites “…the action data comprises data associated with at least one action.” This is more specifics data gathering, therefore receiving at least one action data is an insignificant extra-solution activity.
 
Dependent claim 5 recites “model… includes … a combination of statistical machine learning based techniques and rules.” The additional element, “statistical machine learning based techniques and rules is included in the model” does not integrate a judicial exception into a practical application. The claim does not recite an improvement in machine learning technology, but merely uses the technology as a tool to implement the abstract idea – see MPEP 2106.05(a).

Dependent claim 6 recites “… cause one processor… to model an understanding of the one or more conditions surrounding the action data.” This is using a model on a computer to understand / simulate the correlation of conditions and action data, and therefore can be viewed as mere using a computer as a tool to perform an abstract idea – see MPEP 2106.05(f).

Dependent claim 7 recites “… map at least a portion of the additional action data to at least one of the one or more action profiles…; evaluate the additional one or more conditions surrounding the additional action data; and determine that the additional one or more conditions surrounding the additional action data matches the one or more conditions surrounding the action data...” The claim recites more specifics of the abstract idea (an observation or evaluation), the judicial exception identified in step 2A prong 1 in connection with claim 1.

Dependent claim 8 recites “… calculate a similarity percentage between the additional one or more conditions surrounding the additional action data and the one or more conditions surrounding the action data...” The claim recites more specifics of the abstract idea (mathematical calculations), the judicial exception identified in step 2A prong 1 in connection with claim 1.

Dependent claim 9 recites “… when the similarity percentage is at least 90%, it is determined that the additional one or more conditions surrounding the additional action data matches the one or more conditions” The claim recites more specifics of the abstract idea (mathematical relationships), the judicial exception identified in step 2A prong 1 in connection with claim 1.

Dependent claim 11 recites “… the second time period is subsequent to the first time period.” The claim recites more specifics of the data gathering, i.e. receiving 2nd set of data after receiving 1st set of data, which does not recite meaningful limitations, therefore is an insignificant extra-solution activity – see MPEP 2016.05(g).

Dependent claim 12 recites “… calculating a similarity percentage between the second set of conditions and the first set of conditions.” The claim recites more specifics of the abstract idea (mathematical calculations), the judicial exception identified in step 2A prong 1 in connection with claim 10.

Dependent claim 13 recites “… when the similarity percentage is at least 95%, it is determined that the second set of conditions match the first set of conditions.” The claim recites more specifics of the abstract idea (mathematical relationships), the judicial exception identified in step 2A prong 1 in connection with claim 10.

Dependent claim 14 recites “… the action data in the first set of action data that is missing from the action data in the second set of action data.” The claim recites more specifics of the abstract idea (an observation or evaluation), the judicial exception identified in step 2A prong 1 in connection with claim 10.

Dependent claim 15 recites “… the action data in the second set of action data that is different from the action data in the first set of action data.” The claim recites more specifics of the abstract idea (an observation or evaluation), the judicial exception identified in step 2A prong 1 in connection with claim 10.

Dependent claim 16 recites “… the mapping function is executed via a mapping component.” Because a software component is a package that encapsulates a set of related functions, the additional element, “a mapping component,” is generally linking the use of a judicial exception to a computer environment - see MPEP 2106.05(h).

Dependent claim 17 recites “… executing a suggestion function of a suggestion component.” Because a software component is a package that encapsulates a set of related functions, the additional element, “a suggestion function of a suggestion component” is generally linking the use of a judicial exception to a computer environment - see MPEP 2106.05(h).

In sum, in step 2A prong 2, dependent claims 2-9 and 11-17 recite additional elements “statistical machine learning based techniques and rules, an understanding of the one or more conditions surrounding the action data, a mapping component and a suggestion function of a suggestion component” do not integrate the judicial exception into a practical application.
In step 2B, dependent claims recite those additional elements “statistical machine learning based techniques and rules, an understanding… ” do not amount to significantly more than the judicial exception.

For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claim 10, which recites a method, as well as to dependent claims 2-9 and 11-17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, 10-12, and 14-17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lerche ("On the Value of Reminders within E-Commerce Recommendations").
In regard to claim 1, Lerche teaches: A system comprising: one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media that, when executed by at least one processor, cause the at least one processor to at least: (Lerche, p. 33 "Finally, all our reminding strategies needed less than 10 ms to compute one reminder list using a current generation Intel Xeon CPU. On the same hardware, the baseline techniques(BPR, C-KNN, CO) needed significantly more time (up to one second) to compute one list.")(Lerche indicates the reminder list is computed using CPU with hardware, where a processor and storage / memory are inherent.)


    PNG
    media_image1.png
    176
    531
    media_image1.png
    Greyscale
receive, at a contextual model, action data and one or more conditions surrounding the action data from one or more applications used to create an action by a user of the one or more applications, wherein the action includes at least one of an activity, task, and event associated with the action data; (Lerche, p. 34 "… Our reminding strategies can also be seen as context-aware recommendation approaches…  Our work is therefore related to ‘time-aware recommender systems’ as a special case of context-aware systems [a contextual model] "; p. 28 "We evaluated the use and effectiveness of reminders in recommendations in the context of two real e-commerce sites... First, we analyzed a dataset containing recommendation and user navigation logs provided to us by Zalando... Our second analysis is based on an A/B test performed on the website of China-Gadgets... The resulting subset contains 287,000 item view events by 49,000 users [an action created by a user] for 4,100 products."; p. 29 "This set of candidate items HIu is taken from the user's recent history Hu which consists of a limited window of the user's previous sessions3... Each session is a set of interaction tuples [action data] of the form <item, action, timestamp [conditions]>. Possible actions for example include an item view, a purchase, or a shopping cart event. [event]"; p. 29 "A session represents a sequence of user actions within a particular time period identified by a session ID.";  p.29 "... a typical strategy of websites like Amazon.com is that some presented recommendation lists...")a contextual model: a context-aware system
action data: s1_actionss1_actions = [ <shoes, viewed, s1>,  <belts, viewed, s1>, <scarves, viewed, s1>... ] 
conditions: s1, i.e. the time the items and events are entered/performed an action: any tuple in s1_actions such as <belts, viewed, s1>, which including an event such as viewed, purchased, or shopping cart events
a user of the one or more applications: user of websites like Amazon, Zalando and China-Gadgets. Those websites are web application.

execute a contextual modeling function to develop one or more action profiles for the user of the one or more applications; (Lerche, p. 29 "This set of candidate items HIu is taken from the user's recent history [action profiles] Hu which consists of a limited window of the user's previous sessions… Let Hu(i) be the set of interaction tuples in concerning item i..."; p. 30 "The training and test set are determined per user. For each purchase that has to be predicted, p previous sessions before a time gap of d days represent the considered history Hu of a user u e.g., if cs is the current session for which purchases have to be predicted, the sessions Hu = {s1; s2} [a contextual modeling function] are the user's relevant history before the time gap.")a contextual modeling function: Hu = {s1; s2}, {s1} or {s2} etc.action profiles: the set of interaction tuples (of a user) generated by executing Hu, e.g. {s1}

receive, at the contextual model, additional action data and an additional one or more conditions surrounding the additional action data for the user of the one or more applications; (Lerche, p. 34 "… Our work is therefore related to ‘time-aware recommender systems’ as a special case of context-aware systems [a contextual model] "; p. 29 "Let Cu be the set of items [additional action data] appearing in the current session [additional conditions] of u [user]")the contextual model: a context-aware system
additional action data: cs_actionscs_actions = [ <shoes, viewed, cs>… ] additional conditions: cs  i.e. the time the items and events are entered/performed

execute a mapping function to identify a difference in the one or more action profiles and the additional action data; and (Lerche, p. 33 "Table 4 shows the results obtained with the same protocol congurations... which shows that the proposed reminder strategies may generalize to other datasets… the SSim method [a mapping function] is again better than IRec in terms of hit rate…"; p. 30 "Continuing the example from above, assume that two weeks ago the user also searched for belts that go well with the shoes. Once we observe that the user is again browsing for shoes… To find good complementary items, like belts, from the user's past, [a difference (belts) in action profiles (shoes + belts) and the additional action data (shoes)] we propose the SSim strategy...")


    PNG
    media_image2.png
    178
    313
    media_image2.png
    Greyscale
the SSim method is the mapping function. Execute SSim method (and other methods) in the system.

generate one or more suggestions for the user of the one or more applications based on the identified difference in the one or more action profiles and the additional action data. (Lerche, p. 27 "the focus of our work is on recommending items [suggestions] that the user knows (has viewed) [items in the action profiles], but has not necessarily purchased so far… and at the same time focus on reminders that are relevant for the user's current shopping context [additional action data].";  p. 30 "To find good complementary items, like belts, [the identified difference] from the user's past, we propose the SSim strategy... the items are selected based on the most recent user actions and therefore fit the interests of the currently active user.")(- suggestions, complementary items: belts)

In regard to claim 3, Lerche teaches: The system of claim 1, wherein the one or more action profiles comprise the action data and the one or more conditions surrounding the action data. (Lerche, p. 29 "This set of candidate items HIu is taken from the user's recent history Hu [action profile] which consists of a limited window of the user's previous sessions3... Each session is a set of interaction tuples [action data] of the form <item, action, timestamp [conditions]>.")(e.g. action data: <shoes, viewed, s1>, <belts, viewed, s2> conditions surrounding the action data: (viewed, s1), (viewed, s2))

In regard to claim 4, Lerche teaches: The system of claim 1, wherein the action data comprises data associated with at least one action. (Lerche, p. 29 "Each session is a set of interaction tuples [action data] of the form <item, action, timestamp>. Possible actions for example include an item view, a purchase, or a shopping cart event."; p. 29 "A session represents a sequence of user actions within a particular time period identified by a session ID.")(Action data comprises a set or a sequence of interactions.)

In regard to claim 5, Lerche teaches: The system of claim 1, wherein the contextual model includes at least a combination of statistical machine learning based techniques and rules. (Lerche, p. 34 "… Our reminding strategies can also be seen as context-aware recommendation approaches…  Our work is therefore related to ‘time-aware recommender systems’ as a special case of context-aware systems [a contextual model]"; p. 29 "All proposed ranking strategies rely on assigning personalized scores to the recommendation candidates HIu based on heuristics... Interaction Recency (IRec)... Interaction Intensity (IInt)... Item Similarity (ISim)... Session Similarity (SSim)... "; p. 29 "In our work we focus on determining relevance scores and the ranking of already known items. Combining the reminding strategies with other algorithms is possible and might lead to mixed recommendations of known and new items."; p. 31 "We selected three implicit feedback techniques that have shown good predictive performance in the past. (1) Bayesian Personalized Ranking (BPR)... (2) Context-KNN (C-KNN)... (3) Co-occurrence patterns (CO)...")(a contextual model: a context-aware system; Interaction Recency (IRec), Interaction Intensity (IInt), Item Similarity (ISim), Session Similarity (SSim), and (1) Bayesian Personalized Ranking (BPR) (2) Context-KNN (C-KNN) (3) Co-occurrence patterns (CO) are a combination of statistical machine learning based techniques and rules.)

In regard to claim 6, Lerche teaches: The system of claim 1, wherein to develop one or more action profiles for the user of the one or more applications, the program instructions, when executed by the at least one processor, further cause the at least one processor to at least (Lerche, p. 29 "This set of candidate items HIu is taken from the user's recent history Hu [action profiles] which consists of a limited window of the user's previous sessions..."; p. 30 "The training and test set are determined per user.") model an understanding of the one or more conditions surrounding the action data for the user of the one or more applications. (Lerche, p. 27 "… and at the same time focus on reminders that are relevant for the user's current shopping context. [an understanding of the current conditions]"; p. 30 "we assume that it is important to consider the most recent user behavior - the history Hu - to adapt the recommendations to the user's current shopping intents. The history Hu consists of p sessions that precede the currently evaluated test session plus those item view events of the currently evaluated test session that happened before the purchase that we want to predict.")

In regard to claim 7, Lerche teaches: The system of claim 3, wherein to identify a difference in the one or more action profiles for the user of the one or more applications and the additional action data, the program instructions, when executed by the at least one processor, further cause the at least one processor to at least: (Lerche, p. 27 "the focus of our work is on recommending items that the user knows (has viewed) [items in the action profiles], but has not necessarily purchased so far… and at the same time focus on reminders that are relevant for the user's current shopping context [additional action data]."; p. 30 "Continuing the example from above, assume that two weeks ago the user also searched for belts that go well with the shoes. Once we observe that the user is again browsing for shoes.")(Difference between 1st set and 2nd set:- 1st set, past data, action profile: <shoes, viewed, s1>, <belts, viewed, s1>- 2nd set, current data, additional data: <shoes, viewed, cs>- suggestions, complementary items: belts)

map at least a portion of the additional action data to at least one of the one or more action profiles for the user of the one or more applications; (Lerche, p. 30 "Continuing the example from above, assume that two weeks ago the user also searched for belts that go well with the shoes. Once we observe that the user is again browsing for shoes [a portion of the additional action data]…")(Shoes, observed in the additional data, is the common types of items in the mapping of two sets.)
	

    PNG
    media_image3.png
    105
    646
    media_image3.png
    Greyscale
evaluate the additional one or more conditions surrounding the additional action data; and (Lerche, p. 30 "Session Similarity (SSim): ... To find good complementary items, like belts, from the user's past, we propose the SSim strategy, we propose the SSim strategy that aims to find past sessions of a given user that had the same shopping intent as the current session. In contrast to the ISim technique, we rather look for similar sessions than for similar individual items. Let s be a past session of u and Vs the set of the viewed items of session s, then")((5) is used to calculate similarity between sessions, past sessions vs. current session.)

determine that the additional one or more conditions surrounding the additional action data matches the one or more conditions surrounding the action data in the at least one of the one or more action profiles mapped to at least a portion of the additional action data. (Lerche, p. 30 "Let topSk(u) be the k most similar sessions when compared with the current session according to Equation 5.")(topSk(u) is used to determine the most past similar sessions that match the current session.)
	
In regard to claim 8, Lerche teaches: The system of claim 7, wherein to determine that the additional one or more conditions surrounding the additional action data matches the one or more conditions surrounding the action data (Lerche, p. 30 "Let topSk(u) be the k most similar sessions when compared with the current session according to Equation 5.") (topSk(u) is used to determine the most past similar sessions that match the current session.) in the at least one of the one or more action profiles mapped to at least a portion of the additional action data, the program instructions, when executed by the at least one processor, further cause the at least one processor to at least (Lerche, p. 30 "Continuing the example from above, assume that two weeks ago the user also searched for belts that go well with the shoes. Once we observe that the user is again browsing for shoes [a portion of the additional action data]…")(Shoes, observed in the additional data, is the common types of items in the mapping of two sets.)

calculate a similarity percentage between the additional one or more conditions surrounding the additional action data and the one or more conditions surrounding the action data in the at least one of the one or more action profiles mapped to at least a portion of the additional action data. (Lerche, p.30 "Session Similarity (SSim): ... we propose the SSim strategy that aims to find past sessions of a given user that had the same shopping intent as the current session. In contrast to the ISim technique, we rather look for similar sessions than for similar individual items. Let s be a past session of u and Vs the set of the viewed items of session s, then
    PNG
    media_image3.png
    105
    646
    media_image3.png
    Greyscale
")((5) is used to calculate similarity between sessions, past sessions vs. current session. Cosine similarity function provides similarity percentage, where the outcome is bounded in [0, 1].)

In regard to claim 10, Lerche teaches: A computer-implemented method for determining missed action data in one or more conditions, the method comprising: (Lerche, p. 30 "assume that two weeks ago the user also searched for belts that go well with the shoes. Once we observe that the user is again browsing for shoes... To find good complementary items, like belts [determining missed action data], from the user's past, we propose the SSim strategy...")
missed action data: belts
 
receiving, at a contextual model, a first set of action data and a first set of conditions from one or more applications used to create a first action by a user of the one or more applications over a first time period, wherein the first action includes at least one of an activity, task, and event associated with the action data; (Lerche, p. 34 "… Our reminding strategies can also be seen as context-aware recommendation approaches…  Our work is therefore related to ‘time-aware recommender systems’ as a special case of context-aware systems [a contextual model] "; p. 28 "We evaluated the use and effectiveness of reminders in recommendations in the context of two real e-commerce sites... First, we analyzed a dataset containing recommendation and user navigation logs provided to us by Zalando... Our second analysis is based on an A/B test performed on the website of China-Gadgets... The resulting subset contains 287,000 item view events by 49,000 users [an action created by a user] for 4,100 products."; p. 29 "This set of candidate items HIu is taken from the user's recent history Hu which consists of a limited window of the user's previous sessions3... Each session is a set of interaction tuples [action data] of the form <item, action, timestamp [conditions]>. Possible actions for example include an item view, a purchase, or a shopping cart event. [event]"; p. 29 "A session represents a sequence of user actions within a particular time period identified by a session ID.";  p.29 "... a typical strategy of websites like Amazon.com is that some presented recommendation lists...")a contextual model: a context-aware system
1st set of action data: s1_actions + s2_actionss1_actions = [ <shoes, viewed, s1>,  <belts, viewed, s1>, <scarves, viewed, s1>... ] s2_actions = [ <milk, viewed, s2>, <eggs, viewed, s2>... ]1st set of conditions: s1 or s2, i.e. the time the items and events are entered/performed 1st action: any tuple in s1_actions or s2_actions such as <milk, viewed, s2>, which including an event such as viewed, purchased, or shopping cart events1st time period: s1 + s2
a user of the one or more applications: user of websites like Amazon, Zalando and China-Gadgets. Those websites are web application

executing a contextual modeling function to determine that when the first set of conditions exist, the first set of action data exists for the first set of conditions; (Lerche, p. 29 "The general approach of all proposed strategies is to first determine a set of candidate items [1st set of action data] that the user has interacted with in the past [1st set of conditions] and which can be used as reminders... This set of candidate items HIu is taken from the user's recent history Hu..."; p. 32 "the configuration parameters d = 0 and p = 6, i.e., the contextualized strategies use six previous sessions before the user's current session cs as the history Hu.")a contextual modeling function: Hu = {s1; s2}if p is 1, e.g. s1, then s1_actions existsif p is 2, e.g. s1 + s2, then s1_actions + s2_actions exist


    PNG
    media_image1.png
    176
    531
    media_image1.png
    Greyscale
receiving, at a contextual model, a second set of action data and a second set of conditions from the one or more applications used to create a second action by the user of the one or more applications over a second time period; (Lerche, p. 34 "… Our work is therefore related to ‘time-aware recommender systems’ as a special case of context-aware systems [a contextual model] "; p. 29 "Let Cu be the set of items [a 2nd set of action data] appearing in the current session [2nd set of conditions] of u [user]")
2nd set of action data: cs_actionscs_actions = [ <shoes, viewed, cs>, <scarves, viewed, cs>… ] 2nd set of conditions: cs  i.e. the time the items and events are entered/performed2nd action: any tuple in cs_actions 2nd time period: cs
executing a mapping function to determine that the second action created by the user matches the first action created by the user; (Lerche, p. 33 "Table 4 shows the results obtained with the same protocol configurations… the SSim method [a mapping function] is again better than IRec in terms of hit rate…"; p. 29 "In our experiments we use the cosine similarity simcos as a distance measure. The used feature vectors are TF-IDF representations of item descriptions or are created from additional item information like category and brand identifiers."; "... Cu be the set of items appearing in the current session of u" ; p. 30 "... s be a past session of u and Vs the set of the viewed items of session s"; i ϵ Vs [an item in 1st action] and j ϵ Cu [an itme 2nd action] in equation (5)) 

    PNG
    media_image4.png
    26
    100
    media_image4.png
    Greyscale
the SSim method is a mapping function, which includessimcos (i, j) in Equation (5) used in the SSim method is to determine item i is similar to item j, i.e. item i  in 1st action matches item j in 2nd action.simcos (shoes, shoes) > simcos (shoes, milk) 


    PNG
    media_image3.png
    105
    646
    media_image3.png
    Greyscale
in response to determining that the second action created by the user matches the first action created by the user, executing a mapping function to identify that the second set of conditions match the first set of conditions; (Lerche, p.30 "Session Similarity (SSim): ... we propose the SSim strategy that aims to find past sessions of a given user that had the same shopping intent as the current session. In contrast to the ISim technique, we rather look for similar sessions than for similar individual items. Let s be a past session of u and Vs the set of the viewed items of session s, then…"; "Let topSk(u) be the k most similar sessions when compared with the current session according to Equation 5.")

the SSim method is the mapping functionsimsesstion  or equation (5) is a following equation, i.e. simcos (i, j) is calculated first, and simsesstion is calculated, i.e. in reponse to simcos (i, j) ; simsesstion used in the SSIM method is to calculate similarity between sessions, past sessions vs. current session, i.e. identifying if s1 matches cs or if s2 matches cssimsession (cs, s1) > simsession (cs, s2), s1 is the top 1 session, or topSk(u) function can be used to list the top 1 session

executing the mapping function to determine whether the second set of action data matches the first set of action data; and (Lerche, p. 33 "Table 4 shows the results obtained with the same protocol configurations… the SSim method [a mapping function] is again better than IRec in terms of hit rate…"; p. 30 "Session Similarity (SSim): Continuing the example from above, assume that two weeks ago the user also searched for belts that go well with the shoes. Once we observe that the user is again browsing for shoes [2nd set of action data matches 1st set of action data]…")

the SSim method is the mapping function

when it is determined that the second set of action data does not match the first set of action data, generating one or more suggestions for the user of the one or more applications based on a difference between the second set of action data and the first set of action data. (Lerche, p. 27 "the focus of our work is on recommending items [suggestions] that the user knows (has viewed), but has not necessarily purchased so far… and at the same time focus on reminders that are relevant for the user's current shopping context.";  p. 30 "To find good complementary items, like belts, [a difference between 2nd set and 1st set] from the user's past, we propose the SSim strategy... the items are selected based on the most recent user actions and therefore fit the interests of the currently active user.")
Difference between 1st set and 2nd set:- 1st set: <shoes, viewed, s1>, <belts, viewed, s1>- 2nd set: <shoes, viewed, cs>- suggestions, complementary items: belts
	
In regard to claim 11, Lerche teaches: The computer-implemented method of claim 10, wherein the second time period is subsequent to the first time period. (Lerche, p. 30 "Figure 3: Evaluation scheme. The training and test set are determined per user. For each purchase that has to be predicted, p previous sessions [first time period] before a time gap of d days represent the considered history Hu of a user, e.g., if cs is the current session [second time period] for which purchases have to be predicted, the sessions Hu = {s1; s2} are the user's relevant history before the time gap.")


    PNG
    media_image3.png
    105
    646
    media_image3.png
    Greyscale
In regard to claim 12, Lerche teaches: The computer-implemented method of claim 10, wherein executing the mapping function to identify that the second set of conditions match the first set of conditions comprises calculating a similarity percentage between the second set of conditions and the first set of conditions. (Lerche, p.30 "Session Similarity (SSim): ... we propose the SSim strategy that aims to find past sessions of a given user that had the same shopping intent as the current session. In contrast to the ISim technique, we rather look for similar sessions than for similar individual items. Let s be a past session of u and Vs the set of the viewed items of session s, then")---
the SSim method is the mapping function.simsesstion used in the SSIM method is to calculate similarity percentage between sessions, past sessions (e.g. s1, 1st set of conditions) vs. current session (e.g. cs,2nd set of conditions), i.e. if s1 matches cs. Cosine similarity function provides similarity percentage, where the outcome is bounded in [0, 1].

In regard to claim 14, Lerche teaches: The computer-implemented method of claim 10, wherein the difference between the second set of action data and the first set of action data comprises the action data in the first set of action data that is missing from the action data in the second set of action data. (Lerche, p. 30 "Continuing the example from above, assume that two weeks ago the user also searched for belts that go well with the shoes. Once we observe that the user is again browsing for shoes, the previous ISim approach however would not remind the user of the belts. To find good complementary items, like belts, from the user's past, we propose the SSim strategy...")(Difference between 1st set and 2nd set:- 1st set, past data: <shoes, viewed, s1>, <belts, viewed, s1>- 2nd set, current data: <shoes, viewed, cs>- missed item: belts)

In regard to claim 15, Lerche teaches: The computer-implemented method of claim 10, wherein the difference between the second set of action data and the first set of action data comprises the action data in the second set of action data that is different from the action data in the first set of action data. (Lerche, "Item Similarity (ISim): Assume a user was searching for shoes two weeks ago, but did not purchase a pair in the end. One week ago, the user browsed for scarves and today, she searches again for shoes. The idea of the proposed ISim strategy is to find elements in the past interaction history that match the current shopping goal.")(Difference between 1st set and 2nd set:- 1st set, past data: <shoes, searched, s1>, <scarves, searched, s2>- 2nd set, current data: <shoes, searched, cs>- difference: scarves)


    PNG
    media_image2.png
    178
    313
    media_image2.png
    Greyscale
In regard to claim 16, Lerche teaches: The computer-implemented method of claim 10, wherein the mapping function is executed via a mapping component.(Lerche, p. 29 "All proposed ranking strategies [a mapping component] rely on assigning personalized scores to the recommendation candidates HIu based on heuristics... Interaction Recency (IRec)... Interaction Intensity (IInt)... Item Similarity (ISim)... Session Similarity (SSim) [the mapping function]... "; p. 33 "Finally, all our reminding strategies needed less than 10 ms to compute one reminder list…"; p. 33 "Table 4 shows the results… the SSim method [a mapping function] is again better than IRec in terms of hit rate…")(An individual software component is a software package or a module that encapsulates a set of related functions. Ranking strategies include a set of methods, and those methods are used by executing ranking strategies.)

In regard to claim 17, Lerche teaches: The computer-implemented method of claim 10, wherein generating one or more suggestions for the user of the one or more applications based on a difference between the second set of action data and the first set of action data comprises executing a suggestion function of a suggestion component. (Lerche, p. 30 " Also, let Items(topSk (u)) be the set of items appearing in these sessions. Like in the IInt method, we re-rank the items that appear in the top k sessions based on their view frequency.
    PNG
    media_image5.png
    54
    494
    media_image5.png
    Greyscale
... the items are selected based on the most recent user actions and therefore fit the interests of the currently active user.")(Equation(6) is an example of a suggestion function of a suggestion component. Items with a non-zero score are recommended to the user.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lerche in view of Huang (US 20150331711 A1).

In regard to claim 2, Lerche teaches: The system of claim 1, wherein the one or more conditions include at least... a time, a date, a method of entering an action … (Lerche, p. 29 "Each session is a set of interaction tuples of the form <item, action, timestamp [a time, a date]>. Possible actions for example include an item view, a purchase, or a shopping cart event [a method of creating an action].")

Lerche does not teach, but Huang teaches: a location... an application used to create an action, people associated with an action, and a repetition of an application used to create an action. (Huang, [0138] "The temporal information 722, location information 706 b and/or action usage history 708 may be utilized as described above. Examples of temporal information 722 include time of day, day of the week, date, month, year [a time, a date], etc. An example of the location information 706 b [a location] (e.g., GPS, etc.) may include coordinates and/or other geographical information (e.g., country, state, county, city, etc.)... The action usage history 708 may include, for example, habit information such as a common rule based on a search result or application popularity. For instance, the action usage history 708 may indicate the popularity of one or more actions (e.g., applications) based on how many times an action has been performed and/or selected [an application used to create an action / a repetition of an application used to create an action]... For example, the action usage history 708 may indicate how frequently and/or how many times a particular action (e.g., application) has been performed  (and/or how many times an object has been used to perform an action, for example)."; [0139] "The user profile information 742 may be information about a user of an electronic device. For example, user profile information 742 may include user identification (e.g., name, handle, etc.), a user preference setting (e.g., a user customized rule) and/or one or more other user attributes (e.g., gender, age, nationality, etc.). The user profile information 742 may be used by the context-aware application controller 754 in some configurations. For example, users that belong to a group (e.g., users within an age range of a particular gender and/or of a nationality (or a group of nationalities)) may tend to use face beautification apps [people associated with an action].")

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Lerche to incorporate the teachings of Huang by including the context-aware application controller. Doing so would allow the system to determine a 'scene' and 'scene' can be a classification of the context. (Huang, [0056] "Additionally or alternatively, the context-aware application controller 154 (e.g., the action selector 110) may determine a 'scene' based on the sensor information in some configurations. The 'scene' may be a classification of the context.")

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lerche in view of Brisebois (US 9641555 B1).

In regard to claim 9, Lerche does not teach, but Brisebois teaches: The system of claim 8, wherein when the similarity percentage is at least 90%, it is determined that the additional one or more conditions surrounding the additional action data matches the one or more conditions surrounding the action data in the at least one of the one or more action profiles mapped to at least a portion of the additional action data. (Brisebois, col. 38 line 61 "According to this example, a given content item of the central fingerprint repository 1139 could be considered to sufficiently match the particular content if its similarity value exceeds a configurable similarity threshold (e.g., ninety-five percent).")

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Lerche to incorporate the teachings of Brisebois by including the content-exposure analysis system and the content-reuse detection engine. Doing so would allow the system to project, track, and analyze exposure events, and compute similarity values. (Brisebois, col. 6 line 40 "the content-exposure analysis system 127 can project, track, and analyze exposure events related to communications..."; p. 38 line 52 "for purposes of identifying the uses of the particular content, the content-reuse detection engine 1135 can compute one or more similarity values...")

In regard to claim 13, Lerche and Brisebois teach: The computer-implemented method of claim 12, wherein when the similarity percentage is at least 95%, it is determined that the second set of conditions match the first set of conditions. (Brisebois, col. 38 line 61 "According to this example, a given content item of the central fingerprint repository 1139 could be considered to sufficiently match the particular content if its similarity value exceeds a configurable similarity threshold (e.g., ninety-five percent).")

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Lerche to incorporate the teachings of Brisebois by including the content-exposure analysis system and the content-reuse detection engine. Doing so would allow the system to project, track, and analyze exposure events, and compute similarity values.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lerche in view of Hariri ("Adapting to User Preference Changes in Interactive Recommendation").

In regard to claim 18, Lerche teaches: A system comprising: at least one processor; and memory encoding computer executable instructions that, when executed by the at least one processor, perform a method… the method comprising: (Lerche, p. 33 "Finally, all our reminding strategies needed less than 10 ms to compute one reminder list using a current generation Intel Xeon CPU. On the same hardware, the baseline techniques (BPR, C-KNN, CO) needed significantly more time (up to one second) to compute one list.")
(Lerche indicates the reminder list is computed using CPU with hardware, where a processor and memory are inherent.)

receiving action data and one or more conditions surrounding the action data from one or more applications used to create an action by a user of the one or more applications, wherein the action includes at least one of an activity, task, and event associated with the action data; (Lerche, p. 34 "… Our reminding strategies can also be seen as context-aware recommendation approaches…  Our work is therefore related to ‘time-aware recommender systems’ as a special case of context-aware systems [a contextual model] "; p. 28 "We evaluated the use and effectiveness of reminders in recommendations in the context of two real e-commerce sites... First, we analyzed a dataset containing recommendation and user navigation logs provided to us by Zalando... Our second analysis is based on an A/B test performed on the website of China-Gadgets... The resulting subset contains 287,000 item view events by 49,000 users [an action created by a user] for 4,100 products."; p. 29 "This set of candidate items HIu is taken from the user's recent history Hu which consists of a limited window of the user's previous sessions3... Each session is a set of interaction tuples [action data] of the form <item, action, timestamp [conditions]>. Possible actions for example include an item view, a purchase, or a shopping cart event. [event]"; p. 29 "A session represents a sequence of user actions within a particular time period identified by a session ID.";  p.29 "... a typical strategy of websites like Amazon.com is that 
    PNG
    media_image1.png
    176
    531
    media_image1.png
    Greyscale
some presented recommendation lists...")a contextual model: a context-aware system
action data: s1_actionss1_actions = [ <shoes, viewed, s1>,  <belts, viewed, s1>, <scarves, viewed, s1>... ] 
conditions: s1, i.e. the time the items and events are entered/performed an action: any tuple in s1_actions such as <belts, viewed, s1>, which including an event such as viewed, purchased, or shopping cart events
a user of the one or more applications: user of websites like Amazon, Zalando and China-Gadgets. Those websites are web application

developing one or more action profiles for the user of the one or more applications; (Lerche, p. 29 "This set of candidate items HIu is taken from the user's recent history Hu [action profiles] which consists of a limited window of the user's previous sessions..."; p. 30 "The training and test set are determined per user.")

receiving additional action data and an additional one or more conditions surrounding the additional action data for the user of the one or more applications; (Lerche, p. 34 "… Our work is therefore related to ‘time-aware recommender systems’ as a special caseof context-aware systems [a contextual model] "; p. 29 "Let Cu be the set of items [additional action data] appearing in the current session [additional conditions] of u [user]")

additional action data: cs_actionscs_actions = [ <shoes, viewed, cs>… ] additional conditions: cs  i.e. the time the items and events are entered/performed

generating one or more suggestions for the user of the one or more applications based on at least one difference in the one or more action profiles and the additional action data; (Lerche, p. 27 "the focus of our work is on recommending items [suggestions] that the user knows (has viewed) [items in the action profiles], but has not necessarily purchased so far… and at the same time focus on reminders that are relevant for the user's current shopping context [additional action data].";  p. 30 "Continuing the example from above, assume that two weeks ago the user also searched for belts that go well with the shoes. Once we observe that the user is again browsing for shoes, the previous ISim approach however would not remind the user of the belts. To find good complementary items, like belts, from the user's past, we propose the SSim strategy... the items are selected based on the most recent user actions and therefore fit the interests of the currently active user.")(Difference between 1st set and 2nd set:- 1st set, past data, action profile: <shoes, viewed, s1>, <belts, viewed, s1>- 2nd set, current data, additional data: <shoes, viewed, cs>- suggestions, complementary items: belts)

Lerche does not teach, but Hariri teaches: … perform a method for improving a contextual model (Hariri, p. 4270 "The user model is updated after each interaction. [improving a contextual model]"; p. 4271 "In our system, we assume a user’s interactions after the change point reflect his or her most recent preferences and the interactions before the change point reflect the user’s preferences in a different context. ")
receiving feedback data associated with the one or more suggestions for the user of the one or more applications; and (Hariri, p. 4268 abstract "We focus on designing systems that interact with the user over a number of iterations and at each step receive feedback from the user in the form of a reward or utility value for the recommended items.")
adjusting the contextual model based on the received feedback data. (Hariri, p. 4269 Section 4 Interactive Recommendation "As more rewards are observed at each step, Bayesian updating is performed to update the θ distribution based on the observed rewards."; p. 4270 "In this setting, θ which characterizes the utility distribution for each item, represents a user’s preference model. It is a k-dimensional random vector drawn from an unknown multivariate distribution. The user model is updated after each interaction.")

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Lerche to incorporate the teachings of Hariri by including the user’s feedback behavior. Doing so would allow the system to consider the sudden variations of the feedback. (Hariri, abstract "Our evaluation results indicate that our method can improve the existing bandit algorithms by considering the sudden variations in the user’s feedback behavior.")

In regard to claim 19, Lerche and Hariri teach: The system of claim 18, the method further comprising generating one or more additional suggestions for the user of the one or more applications consequent to adjusting the contextual model based on the received feedback data. (Hariri, p. 4268 "We focus on designing systems that interact with the user over a number of iterations and at each step receive feedback from the user in the form of a reward or utility value for the recommended items. The goal of the system is to maximize the sum of obtained utilities over each interaction session. We use a multi-armed bandit strategy to model this online learning problem and we propose techniques for detecting changes in user preferences. The recommendations are then generated [generating additional suggestions] based on the most recent preferences of a user.")(Generating additional recommendations consequent to updating the online model based on the received feedback at each step.)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Lerche to incorporate the teachings of Hariri by including the user’s feedback behavior. Doing so would allow the system to consider the sudden variations of the feedback.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lerche in view of Hariri in further view of Jannach ("Beyond 'Hitting the Hits': Generating Coherent Music Playlist Continuations with the Right Tracks")


    PNG
    media_image6.png
    62
    487
    media_image6.png
    Greyscale
In regard to claim 20, Lerche does not teach, but Jannach teaches: The system of claim 18, the method further comprising automatically performing one or more additional suggestions for the user of the one or more applications consequent to adjusting the contextual model based on the received feedback. (Jannach, p. 187 "The automated creation of music playlists – a special form of music recommendation – is a typical feature of modern digital music playing applications... A distinctive feature of music playlist generation is that the recommended items are immediately 'consumed', usually in the specific order determined by the playlister... In this work, we focus on such immediate next-track recommendations given a history of recent tracks... In the second phase, we optimize the set of the immediate next tracks to be played [automatically performing]... The main idea is therefore to re-rank the tracks selected in the previous phase in a way that the resulting playlist continuation matches the characteristics of the recent history..."; p. 188 "For a track t∗ with a corresponding TF-IDF vector t∗v, the personalized score (scorecontentpers) is then based on a weighted combination of the similarity of t∗ with the current history score content(h, t∗) and the similarity of t∗v with the long-term profile CPh, i.e. 
    PNG
    media_image6.png
    62
    487
    media_image6.png
    Greyscale
")(The continuation of a music playlist is an action of automatically playing / consuming [performing] the immediate next track recommendations [additional suggestions] based on the recent user preferences / selection [received feedback].)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement Lerche’s recommendation lists (that are relevant for the user’s current interest/context/session) to be a list automatically generated and performed, as taught by Jannach. The motivation to do so is for automation. 

Response to Arguments
Applicant's amendments with respect to Claim Objections have been fully considered. The objections to the claim 14 have been withdrawn. However, the objections are maintained to claim 10 because of some informalities in the recitation of elements, e.g. a contextual model and a mapping function.

Applicant's arguments with respect to the rejection of the claims under 35 U.S.C. 101 have been fully considered but they are not persuasive:
Applicant argues: (see p. 10 top): “… claim 1 is not directed to an abstract idea (e.g., a mental process that can be performed in the human mind). The claims are at least directed to a specific application and an improvement in the functioning of computers... the one or more applications used to create actions… are improved.  For example, via the contextual modeling technology as claimed, the one or more applications predict and suggest action data that may otherwise be prone to human error (e.g., action data that a person forgets to create). The Federal Circuit has concluded that language that indicates that the claims are directed to a specific application and/or an improvement in the functioning of computers are not directed to an abstract idea…” 
Examiner answers: The application suggesting an item that a person may forget. As a result, it improves how a person creating actions because of the reminder from the applications, or may reduce human error, which is an intended use. It is not an improved/better model or how a model is improved.
Therefore, both claims 1 and 10 do not recite any limitation regarding an improvement in the functioning of computers. Merely using the model is not enough to be subject matter eligible. Without it being explicit in the claim that the system/method is improved with feedback, e.g. the model adjusted based on the feedback as described in claim 18, claims 1 and 10 remain not eligible subject matter under 35 USC 101.

Applicant argues: (see p. 10 bottom): “claim 1 amounts to significantly more… This facilitates a reduced error rate associated with one or more applications, ultimately reducing the likelihood of data entry errors and is an improvement to the technical field of contextual modeling. Additionally, as recited in the claims, the contextual modeling technology is improved to provide more accurate and better suggestions. Furthermore, contextual modeling technology is improved to predict and automatically perform/implement suggestions for a user of one or more applications.”

Examiner answers: As mentioned above, reducing the error rate / data entry errors as a result of using the application is an intended use, and is not equivalent to the improvements to the functioning of a computer/model.  Further, claims 1 and 10 do not recite any concepts regarding improving contextual modeling technology or improving the model to provide better predictions. Merely using a model on a generic computer as a tool to implement the abstract idea does not amount to practical application / significantly more.

Applicant's arguments with respect to the rejection of the claims under 35 U.S.C. 102 have been fully considered but they are not persuasive:

Applicant argues: (see p. 12 top): “…Claim 1 has been amended to clarify that the one or more applications are used by a user to create an action, where the action includes at least one of an activity, event, and task associated with the action data (e.g., a list of items for grocery shopping)… In contrast, Lerche looks at a history of shopping sessions and suggests ‘reminder’ items in a current shopping session based on the history of sessions. The user/shopper browsing a website such as amazon is not using the website to create an action such as an activity, event, or task associated with action data.” 

Examiner answers: The user/shopper browsing a website such as amazon is using the website to create user navigation logs, as taught by Lerche, which include events implicitly created by a user. In addition, activities such as buying an item is an event.  The user is using the website in order to buy an item, i.e. to perform an "event"-type action, therefore an action that is an event is also disclosed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU-TING CHUANG whose telephone number is (408)918-7519.  The examiner can normally be reached on Monday - Thursday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.C./Examiner, Art Unit 2122                 


/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122